NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JAMES ETHAN CALDERON, Appellant.

                             No. 1 CA-CR 16-0774
                               FILED 9-26-2017


           Appeal from the Superior Court in Maricopa County
                      No. CR 2014-119686-002 DT
                The Honorable Alfred M. Fenzel, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                           STATE v. CALDERON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Chief Judge Samuel A. Thumma
joined.


D O W N I E, Judge:

¶1            James Ethan Calderon appeals from a restitution order
entered after he was convicted and sentenced for manslaughter.1 Pursuant
to Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), defense counsel has searched the record, found no arguable question
of law, and asked that we review the record for reversible error. See State v.
Richardson, 175 Ariz. 336, 339 (App. 1993). Calderon was given the
opportunity to file a supplemental brief in propria persona, but he has not
done so.

                 FACTS AND PROCEDURAL HISTORY

¶2            Calderon was indicted for second-degree murder. A jury
found him guilty of the lesser-included offense of manslaughter. The
superior court sentenced Calderon to 10.5 years’ imprisonment, with 754
days of presentence incarceration credit, and retained jurisdiction over the
issue of restitution. Calderon waived his presence for “any further
restitution hearings.”

¶3              The State filed a Request for a Restitution Order, and the court
set a restitution hearing, waiving Calderon’s presence.

¶4            At the hearing, the victim’s uncle — “her only surviving
family in the world” — testified that he missed four hours of work per day
for the 23 days he attended Calderon’s trial and sentencing (92 hours), that
his employer paid him $20 per hour, and that he was not reimbursed for his
lost wages. On cross-examination, he clarified that he had actually missed
120 hours of work in total, including time for attending the victim’s funeral.
He also paid for downtown parking totaling $30.


1     Calderon separately appealed his conviction and sentence. This
Court affirmed. State v. Calderon, 1 CA-CR 16-0379, 2017 WL 2376335 (Ariz.
App. June 1, 2017) (mem. decision).


                                       2
                           STATE v. CALDERON
                            Decision of the Court

¶5          The chief of the Victim Compensation Bureau testified that
the Victim Compensation Fund paid $10,000 toward the victim’s funeral
expenses and that the Bureau was also seeking restitution.

¶6            The superior court ordered Calderon to pay $2,430 in
restitution to the victim’s uncle and $10,000 to the Victim Compensation
Fund. Calderon timely appealed. We have jurisdiction pursuant to Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 13-4031 and -4033(A)(3).

                               DISCUSSION

¶7            We have considered the brief submitted by Calderon’s
counsel and have reviewed relevant portions of the record. Leon, 104 Ariz.
at 300. We find no reversible error.

¶8             Victims, their families, and certain other entities are entitled
to restitution “in the full amount of the economic loss as determined by the
court.” A.R.S. § 13-603(C); see also § 13-804(E) (“If a victim has received
reimbursement for the victim’s economic loss from . . . a crime victim
compensation program . . . the court shall order the defendant to pay the
restitution to that entity.”). “The state has the burden of proving a
restitution claim by a preponderance of the evidence.” State v. Lewis, 222
Ariz. 321, 324, ¶ 7 (App. 2009).

¶9            Before the restitution hearing, the State submitted its
restitution request, attaching as exhibits documents from Victim
Compensation Services, receipts, and a statement from the victim’s uncle’s
employer regarding the time he missed from work. Both the victim’s uncle
and the chief of the Victim Compensation Fund testified at the restitution
hearing about their economic losses and expenditures. Calderon presented
no contrary evidence. Under these circumstances, the State satisfied its
burden of proof, and the superior court properly awarded restitution.

                              CONCLUSION

¶10          We affirm the superior court’s restitution order. Counsel’s
obligations pertaining to Calderon’s representation in this appeal have
ended. Counsel need do nothing more than inform Calderon of the status
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Calderon shall have 30 days from the date of this decision to



                                      3
                          STATE v. CALDERON
                           Decision of the Court

proceed, if he desires, with an in propria persona motion for reconsideration
or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4